Portage App. No. 96-P-0126. This cause is pending before the court as an appeal from the Court of Appeals for Portage County. Upon consideration of appellant’s motion to supplement the record with the transcript from his arraignment,
IT IS ORDERED by the court that the motion to supplement be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the Clerk of the Court of Appeals for Portage County certify and transmit the transcript of appellant’s arraignment to the Clerk of this court within twenty days of the date of this entry.